Woodworth, J.
delivered the opinion of the Court.
The goods were shipped and consigned to Smith, for the purpose of sale, at Havanna. The act of the agent is binding on the principal, so far as it is within the scope of bis authority. Not being able to effect a sale, Smith delivered the goods to the defendants to sell, and here his authority ceased; for, after such delivery, the defendants became agents and factors *425of the plaintiff, with notice that the goods belonged to him. This is manifest, by their sending the sugars, on the return of the brig, for the account of the plaintiff, as well as by their subsequent communications. Smith could not pledge the goods for his own debt already accrued, nor for advances on his own account. He could only sell for the plaintiff. After delivery to the defendants, they were substituted in his place. A factor has no authority to pledge, whether the person to whom he pledges has, or has not a knowledge of his being factor. Smith had authority to sell, and, in that situation, he put the goods into the hands of the defendants, as brokers, to sell5 and so far he had authority. If the defendants had made advances to Smith, on the goods, before the sale, they subjected themselves to all risks. The defendants, who cannot have a better title than Smith, had no right to retain the goods, or the proceeds of them, in respect of their advances. These principles are fully recognised in Martin v. Coles, (1 Maule & Selw. 140.) The present is a much stronger case for the plaintiff, for the defendants knew that he was the owner of the goods, and treated with him as such. So, also, in Shipley v. Kymer and others, (1 Maule & Selw. 484.) the plaintiffs shipped sugars under a bill of lading, which expressed that they were on account of the plaintiffs, and to be delivered to their agent in London, who endorsed the bill of lading to the defendants, and drew bills on them for the amount, which the defendants accepted and paid; and, afterwards, having sold the sugars, they carried the amount of the proceeds to the credit of the agent, who, after the sale, had become bankrupt; it was held, that the plaintiffs were entitled to recover the proceeds of such sale from the defendants. The principles applicable to the present case, are, also, recognised in 2 Maule & Selw. 298. 301, and 9 Johns. Rep. 476.
But, admitting, on general principles of law, that the defendants would have a lien, it seems to me they did not intend to insist on it. The correspondence between the parties, the various instructions from the plaintiff, as to the sale, and the manner of remitting the proceeds, and the promise to render to the plaintiff an account of sales, satisfactorily show, that the defendants considered themselves accountable to the plain*426tiff, and not to Smith. The application by the defendants, tQ tpe ac]m'aiistratoi' of Smith for payment, does not, I admit, devest the lien, if any existed; but it is strong evidence to show that the defendants did not rely on a lien, but considered themselves answerable to the owners of the goods. This application was made a considerable time after the 24th February, 1819, when the defendants first apprised the plaintiff that the proceeds were placed to the credit of Smith. The plaintiff, also, applied to the administrator for payment. The defendants refused to pay, and referred him to Smith's estate. Such application was no waiver of the claim against the defendants ; it is an immaterial circumstance. If the plaintiff could obtain satisfaction from Smith's estate, it would supersede the necessity of compelling the defendants to do him justice ; but the administrator refused, and insisted that he had no claim against Smith. It appears in evidence, that the uniform course of the defendants had been to credit Smith with the proceeds of goods received from him, .without reference to whom they belonged, and the amount of all return shipments was debited to him by the defendants. With this the plaintiff had no concern, nor can his rights be affected by the manner in which the defendants transacted their business. It may have conduced to their convenience, or they may have adopted this practice under a mistaken impression that they were accountable to Smith only. Whatever may have been the motive, it cannot change the liability incurred, or exonerate the defendants. We are, therefore, of opinion, that judgment must be entered for the plaintiff, for the amount of the verdict.
Judgment for the plaintiff.